            Case 2:20-cv-00990-JCM-EJY Document 2 Filed 06/02/20 Page 1 of 1



     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Theresa M. Santos
 3   Nevada State Bar No. 9448
     tsantos@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8215 S. Eastern Ave., Ste. 265
     Las Vegas, NV 89123
 6   Office:(702) 901-7553; Fax: (702) 974-1297
     Attorneys for Plaintiff, Sonia Torres
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
10                                       DISTRICT OF NEVADA

11 SONIA TORRES,                                        Case No.: 2:20-cv-00990
12                          Plaintiff,                        PLAINTIFF’S DISCLOSURES
13                                                         PURSUANT TO FEDERAL RULE OF
            vs.
                                                           CIVIL PROCEDURE 7.1 AND LOCAL
14 TRUMP RUFFIN COMMERCIAL, LLC.                                     RULE 7.1-1
   DBA TRUMP HOTEL INTERNATIONAL
15 LAS VEGAS, and DOES 1-50, inclusive
16                         Defendants.
17
18          Pursuant to Local Rule 7-1.1 and Fed. R. Civ. P. 7.1, the undersigned attorney of record
19 for Plaintiff, Sonia Torres, certifies that the following may have a direct, pecuniary interest in the
20 outcome of this case:
21      1. Sonia Torres
22          These representations are made to enable judges of the court to evaluate possible
23 disqualifications or recusal.
24        DATED this 2nd day of June, 2020.                WATKINS & LETOFSKY, LLP
25
                                                      By: /s/ Theresa M. Santos
26
                                                        ____________________________
27                                                      Daniel R. Watkins
                                                        Theresa M. Santoss
28                                                      Attorneys for Plaintiff


                                   CERTIFICATE OF INTERESTED PARTIES

                                                     -1-
